                             Case 21-10831-CTG                      Doc 1        Filed 05/19/21           Page 1 of 26


Fill in this information to identify the case:

United States Bankruptcy Court for the:
                             District Of Delaware
                                          (State)                                                                              ☐ Check if this is an
Case number (if known):           21-                         Chapter     11                                                       amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/20
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Hospitality Investors Trust, Inc.


                                                 American Realty Capital Hospitality Trust, Inc.
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                              Mailing address, if different from principal place
                                                                                                   of business
                                          Park Avenue Tower, 65 East 55th Street
                                          Number           Street                                  Number          Street

                                          Suite 801
                                                                                                   P.O. Box
                                          New York,                        NY         10022
                                          City                           State       Zip Code      City                          State        Zip Code

                                                                                                   Location of principal assets, if different from
                                                                                                   principal place of business
                                          United States
                                          County                                                   Number          Street




                                                                                                   City                          State        Zip Code




5. Debtor’s website (URL)                 http://www.hitreit.com/

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:
                              Case 21-10831-CTG                    Doc 1         Filed 05/19/21             Page 2 of 26
Debtor       Hospitality Investors Trust, Inc.                                         Case number (if known)           21-
           Name



                                             A. Check One:
7.   Describe debtor’s business
                                             ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                             ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                             ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                             ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                             ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                             ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                             ☒ None of the above

                                             B. Check all that apply:
                                             ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                             ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                § 80a-3)
                                             ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                             C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                 http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                             5313 (Activities Related to Real Estate)

8. Under which chapter of the                Check One:
   Bankruptcy Code is the
   debtor filing?                            ☐ Chapter 7

                                             ☐ Chapter 9

      A debtor who is a “small               ☒ Chapter 11. Check all that apply:
      business debtor” must check                                 ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      the first sub-box. A debtor as
                                                                    aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      defined in § 1182(1) who elects
                                                                    affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
      to proceed under subchapter V
                                                                    balance sheet, statement of operations, cash-flow statement, and federal income tax
      of chapter 11 (whether or not
                                                                    return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
      the debtor is a “small business
                                                                    1116(1)(B).
      debtor”) must check the second
      sub-box.                                                    ☐ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent
                                                                    liquidated debts (excluding debts owed to insiders or affiliates) are less than
                                                                    $7,500,000, and it chooses to proceed under Subchapter V of Chapter 11. If this
                                                                    sub-box is selected, attach the most recent balance sheet, statement of operations,
                                                                    cash-flow statement, and federal income tax return, or if any of these documents do
                                                                    not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  ☒ A plan is being filed with this petition.

                                                                  ☒ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                    creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                  ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                    Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                    Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                    Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                  ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                    12b-2.
                                             ☐ Chapter 12

9. Were prior bankruptcy cases          ☒ No
   filed by or against the debtor       ☐ Yes.         District                           When                       Case number
   within the last 8 years?                                                                        MM/DD/YYYY
     If more than 2 cases, attach a                    District                           When                       Case number
     separate list.                                                                                MM/DD/YYYY

10. Are any bankruptcy cases             ☐ No
    pending or being filed by a          ☒ Yes.                                                                      Relationship
                                                       Debtor      See Rider 1


     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
                                  Case 21-10831-CTG                      Doc 1       Filed 05/19/21           Page 3 of 26
    Debtor     Hospitality Investors Trust, Inc.                                          Case number (if known)           21-
              Name


       business partner or an                              District
       affiliate of the debtor?                                                                                           When
                                                                                                                                          MM / DD / YYYY
       List all cases. If more than 1,
       attach a separate list.                           Case number, if known _______________________


    11. Why is the case filed in this      Check all that apply:
        district?
                                           ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                district.
                                           ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have        ☒ No
        possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                           Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                       ☐     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                             safety.
                                                             What is the hazard?

                                                       ☐     It needs to be physically secured or protected from the weather.

                                                       ☐      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                              attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                              assets or other options).
                                                       ☐     Other


                                                       Where is the property?
                                                                                            Number          Street



                                                                                            City                                  State       Zip Code



                                                       Is the property insured?
                                                       ☐ No

                                                       ☐ Yes.         Insurance agency

                                                                      Contact name
                                                                      Phone




                           Statistical and administrative information

    13. Debtor's estimation of            Check one:
        available funds
                                          ☒ Funds will be available for distribution to unsecured creditors.
                                          ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of               ☐     1-49                           ☐     1,000-5,000                      ☐    25,001-50,000
        creditors1                        ☐     50-99                          ☐     5,001-10,000                     ☐    50,001-100,000
                                          ☐     100-199                        ☐     10,001-25,000                    ☐    More than 100,000
                                          ☒     200-999




1      The Debtors’ estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.

       Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 3
                            Case 21-10831-CTG                    Doc 1         Filed 05/19/21            Page 4 of 26
Debtor     Hospitality Investors Trust, Inc.                                         Case number (if known)               21-
          Name



15. Estimated assets                 ☐       $0-$50,000                 ☐     $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
                                     ☐       $50,001-$100,000           ☐     $10,000,001-$50 million                ☒    $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000          ☐     $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million        ☐     $100,000,001-$500 million              ☐    More than $50 billion




16. Estimated liabilities            ☐      $0-$50,000                   ☐    $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
                                     ☐      $50,001-$100,000             ☐    $10,000,001-$50 million                ☒    $1,000,000,001-$10 billion
                                     ☐      $100,001-$500,000            ☐    $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                     ☐      $500,001-$1 million          ☐    $100,000,001-$500 million              ☐    More than $50 billion

                   Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on         05/19/2021
                                                              MM/ DD / YYYY


                                               /s/ Jonathan P. Mehlman                                           Jonathan P. Mehlman
                                               Signature of authorized representative of debtor               Printed name

                                               Title   Chief Executive Officer & President




18. Signature of attorney                      /s/ Jeremy W. Ryan                                            Date        05/19/2021
                                               Signature of attorney for debtor                                          MM/DD/YYYY



                                               Jeremy W. Ryan

                                               Potter Anderson & Corroon LLP
                                               Firm name
                                               1313 North Market Street
                                               Number                 Street
                                               Wilmington                                                            DE                19801
                                               City                                                                  State               ZIP Code
                                               (302) 984-6000                                                        jryan@potteranderson.com
                                               Contact phone                                                              Email address
                                               4057                                                   DE
                                               Bar number                                         State




   Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 4
                           Case 21-10831-CTG             Doc 1      Filed 05/19/21       Page 5 of 26




 Fill in this information to identify the case:
                                                                        ,
 United States Bankruptcy Court for the:
                              District of Delaware
                                       (State)                                                          ☐ Check if this is an
 Case number (if known):         21-                 Chapter   11                                           amended filing


                                                     Rider 1
                      Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the District of Delaware for relief under chapter 11 of title 11 of the United States Code.
The Debtors have moved for joint administration of these cases under the case number assigned to the chapter 11
case of Hospitality Investors Trust, Inc.




                            COMPANY                                                  CASE NUMBER


 Hospitality Investors Trust, Inc.                                      21-______(---)


 Hospitality Investors Trust Operating Partnership, L.P.                21-______(---)
                   Case 21-10831-CTG              Doc 1       Filed 05/19/21            Page 6 of 26
Official Form 201A (12/15)



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re                                                                   Chapter 11

    HOSPITALITY INVESTORS TRUST, INC.,                                      Case No. 21-_____(___)
    et al.,1
              Debtors.                                                      (Joint Administration Requested)




                   Attachment to Voluntary Petition for Non-Individuals Filing for
                                  Bankruptcy under Chapter 11

      1. If any of the debtor’s securities are registered under Section 12 of the Securities
Exchange Act of 1934, the SEC file number is      000-55394           .

       2. The following financial data is the latest available information and refers to the
debtor’s condition on March 31, 2021 .

            a. Total assets                                                     $     1,701,867,000


            b. Total debts (including debts listed in 2.c., below)              $     1,360,423,000


            c. Debt securities held by more than 500 holders

                                                                                                      Approximate
                                                                                                      number of
                                                                                                      holders:
            secured          unsecured          subordinated            $       N/A    _
            secured          unsecured          subordinated            $   ____________
            secured          unsecured          subordinated            $   ____________
            secured          unsecured          subordinated            $   ____________
            secured          unsecured          subordinated            $   ____________

            d. Number of shares of preferred stock                                                         1
            e. Number of shares common stock                                                               39,082,625




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Hospitality Investors Trust, Inc. (3668) and Hospitality Investors Trust Operating Partnership, L.P.
(0136). The Debtors’ executive offices are located at Park Avenue Tower, 65 East 55th Street, Suite 801, New York,
NY 10022.


Official Form 201A               Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                  Case 21-10831-CTG                Doc 1       Filed 05/19/21          Page 7 of 26
Official Form 201A (12/15)



         Comments, if any:



          3. Brief description of debtor’s business: Hospitality Investors Trust, Inc. is a self-managed real
estate investment trust that invests primarily in premium-branded select-service lodging properties in the United States.




       4. List the names of any person who directly or indirectly owns, controls, or holds, with
power to vote, 5% or more of the voting securities of debtor:




Official Form 201A                Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                    Case 21-10831-CTG          Doc 1     Filed 05/19/21      Page 8 of 26


                                    SECRETARY’S CERTIFICATE

                                                     OF

                              HOSPITALITY INVESTORS TRUST, INC.


                                                May 19, 2021

     The undersigned General Counsel and Secretary of the Corporation hereby certifies as follows:

1.        I am the duly elected and qualified General Counsel and Secretary of the Corporation.

2.        Attached hereto as Exhibit A is a true and correct copy of the resolutions (the “Bankruptcy
          Resolutions”)1 duly adopted by the board of directors of the Corporation, authorizing the Debtors
          to commence the Chapter 11 Cases in the United States Bankruptcy Court for the District of
          Delaware. Due to the large volume of the exhibits attached to the Bankruptcy Resolution, they
          have been omitted for purposes hereof, but are available to any party upon request to the Debtors’
          bankruptcy counsel.

        This Secretary’s Certificate may be executed in several counterparts, including, without
limitation, by facsimile or other electronically delivered counterparts, each of which shall constitute an
original and all of which, taken together, shall constitute one and the same instrument.


                                          [Signature page follows]




1
 Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the
Bankruptcy Resolutions.
Case 21-10831-CTG   Doc 1   Filed 05/19/21   Page 9 of 26
Case 21-10831-CTG    Doc 1   Filed 05/19/21   Page 10 of 26



                         EXHIBIT A

                    Bankruptcy Resolutions
               Case 21-10831-CTG         Doc 1     Filed 05/19/21     Page 11 of 26




                 RESOLUTIONS FOR CONSIDERATION AT A MEETING
                        OF THE BOARD OF DIRECTORS OF
                      HOSPITALITY INVESTORS TRUST, INC.

                                           May 19, 2021

         WHEREAS, on June 11, 2020, the Board of Directors (the “Board”) of Hospitality Investors
Trust, Inc., a Maryland corporation (the “Corporation” and together with its subsidiaries, the
“Company”), established the Special Conflicts Committee of the Board (the “Special Conflicts
Committee”) and delegated to the Special Conflicts Committee the authority and duties set forth in
the charter of the Special Conflicts Committee; and

        WHEREAS, after due deliberation and after consultation with management and legal and
financial advisors, the Special Conflicts Committee has determined that entry into the Restructuring
Support Agreement, by and among the Corporation, Hospitality Investors Trust Operating
Partnership, L.P. (“Opco”), and Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC
(the “Brookfield Investor”), in substantially the form attached hereto as Exhibit A (the “RSA”) and
the transactions contemplated thereby are advisable, fair to, and in the best interests of the Company
and its stakeholders, and has recommended to the Board that the Board approve the RSA and the
transactions contemplated thereby, including without limitation:

       (i)     the transactions contemplated by the Plan to be filed by each of the Corporation and
               Opco (each, a “Debtor” and together, the “Debtors”) in voluntary prepackaged cases
               of reorganization to be commenced by each of the Debtors under chapter 11 of the
               United States Bankruptcy Code in the United States Bankruptcy Court for the District
               of Delaware, as well as the commencement, filing and prosecution of such cases (the
               “Chapter 11 Cases”);

       (ii)    the entry by the Debtors into a super-priority senior secured debtor-in-possession
               delayed draw term loan facility (as it may be amended, modified and supplemented
               in accordance with its terms, the “DIP Facility”) in an aggregate principal amount of
               up to $65,000,000, to be provided by the Brookfield Investor, of which up to
               $30,000,000 will be made available to the Debtors on a joint and several basis as new-
               money loans upon the entry of the Interim DIP Financing Order (as defined in the
               DIP Credit Agreement) and the satisfaction of the conditions precedent set forth
               therein and in the DIP Credit Agreement; and

       (iii)   entry by the Corporation into the CVR Agreement, pursuant to which each holder
               (except for an affiliate of the Brookfield Investor) of a share of the Corporation’s
               common stock, par value $0.01 per share (“Common Stock”), shall be entitled to one
               contingent value right for each share owned as of immediately prior to the Effective
               Date (as defined in the Plan) pursuant to the Plan.

        and authorize the Corporation’s officers, in the name and on behalf of the Corporation for
itself and, in its capacity as general partner of Opco, for Opco, to execute, deliver, and cause the
Corporation and Opco to perform their respective obligations thereunder and to take, or cause to
be
               Case 21-10831-CTG         Doc 1     Filed 05/19/21     Page 12 of 26



taken, all such further actions as in any such officer’s judgment may be necessary or advisable in
order to carry out fully the intent and accomplish the purposes of the foregoing; and

        WHEREAS, all capitalized terms not defined herein shall have the meaning ascribed to such
terms in the RSA; and

       WHEREAS, the Corporation and Opco and/or certain subsidiaries thereof are counterparty
and/or guarantor with respect to the Loan Agreements, the Management Agreements, the Franchise
Agreements, and the Ground Leases (collectively, the “Third Party Agreements”); and

       WHEREAS, the Company has sought and received various consents and amendments (the
“Third Party Restructuring Documents”) with respect to the Third Party Agreements in connection
with the RSA and the transactions contemplated thereunder, certain of which have been previously
approved by the Board prior to the date hereof; and

     WHEREAS, the receipt, and continued effectiveness, of the Third Party Restructuring
Documents is necessary to successfully consummate the transactions contemplated under the RSA;
and

       WHEREAS, the Corporation is the general partner of Opco, and the directors of the
Corporation desire to approve the following resolutions on behalf of the Corporation and Opco;
and

        WHEREAS, each director of the Corporation has had the opportunity to consult with
management and the legal and financial advisors of the Corporation to fully consider each of the
strategic alternatives available to each Debtor; and

        WHEREAS, each director of the Corporation has determined that it is desirable and in the
best interests of the Company and its creditors, equityholders, and other parties in interest that the
Debtors enter into the RSA and to undertake other actions related thereto; and

       WHEREAS, in furtherance of the foregoing, each director of the Corporation desires to
approve the following resolutions.

NOW, THEREFORE, BE IT RESOLVED, that the transactions contemplated hereby be, and they
hereby are, authorized, adopted, and approved in all respects.

 1. Entry Into the Restructuring Support Agreement

                 RESOLVED, that the Board has determined, after consultation with the
 management and the legal and financial advisors of the Corporation, that it is desirable and in the
 best interests of the Company, its creditors, equityholders, and other parties in interest, that the
 Debtors enter into the RSA.

                 RESOLVED, that: (a) any Authorized Person (defined below) shall be, and hereby
 is, authorized, empowered, and directed in the name and on behalf of the Debtors, to execute and
 deliver the RSA, cause the Debtors to perform their obligations thereunder, and take such actions

                                                  2
              Case 21-10831-CTG           Doc 1     Filed 05/19/21      Page 13 of 26



and execute, acknowledge, deliver, and verify such agreements, certificates, instruments,
guaranties, notices, and any and all other documents as any Authorized Person may deem necessary
or appropriate to facilitate the RSA, including the documents attached as exhibits thereto and
referenced or described therein (collectively, the “RSA Documents”); (b) the RSA Documents
containing such provisions, terms, conditions, covenants, warranties, and representations as may
be deemed necessary or desirable by any Authorized Person are hereby approved; and (c) the
actions of any Authorized Person taken pursuant to this resolution, including the execution,
acknowledgement, delivery and verification of all agreements, certificates, instruments,
guaranties, notices, and other documents, shall be conclusive, but not exclusive, evidence of such
Authorized Person’s approval thereof and the necessity or desirability thereof.

2. Authority to Commence Chapter 11 Cases

               RESOLVED, the Board has determined, after consultation with the management
and the legal and financial advisors of the Corporation, that it is desirable and in the best interests
of the Company, its creditors, equityholders, and other parties in interest, that the Debtors
commence the Chapter 11 Cases and hereby authorizes the Debtors to commence the Chapter 11
Cases in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);
and

                 RESOLVED, that any Authorized Person shall be, and hereby is, authorized,
empowered, and directed to execute, file and prosecute in the name and on behalf of the Debtors
all petitions, schedules, motions, lists, applications, pleadings, and other papers in the Bankruptcy
Court, and, in connection therewith, to employ and retain all assistance by legal counsel,
accountants, financial advisors, investment bankers, and other professionals, and to take and
perform any and all further acts and deeds which such Authorized Person deems necessary, proper,
or desirable in connection with the Chapter 11 Cases, including, without limitation, negotiating,
executing, delivering, and performing any and all documents, agreements, certificates, and/or
instruments in connection with the transactions and professional retentions set forth in these
resolutions, with a view to the successful prosecution of the Chapter 11 Cases.

3. Obtainment of Debtor-in-Possession Financing

                 RESOLVED, that entry into the DIP Facility is advisable and in the best interest of the
Company and each Debtor shall be, and hereby is, authorized to: (a) enter into the DIP Credit
Agreement, each other Loan Document (as defined in the DIP Credit Agreement) and any
associated agreements, instruments, certificates and other documents, and perform their
obligations thereunder; (b) consummate the transactions contemplated therein and thereby
(collectively, the “DIP Facility Transactions”), including the incurrence of the loans under the DIP
Facility, on such terms substantially consistent with the DIP Credit Agreement attached as Exhibit
B to the RSA, with any changes deemed necessary or appropriate by any Authorized Person, as
may be reasonably necessary or desirable for the continuing conduct of the affairs of the Debtors;
and (c) pay related fees and grant liens upon and security interests in favor of the Administrative
Agent (as defined in the DIP Credit Agreement), for the benefit of the Lenders (as defined in the
DIP Credit Agreement), in substantially all of the Debtors’ assets, but excluding, for the avoidance
of doubt, any pledge of equity interests in their subsidiaries, in each case, as may be deemed


                                                   3
              Case 21-10831-CTG          Doc 1     Filed 05/19/21     Page 14 of 26



necessary or desirable by any Authorized Person in connection with the DIP Facility Transactions
or as otherwise required by the DIP Facility Documents (as defined below); and

                 RESOLVED, that: (a) any Authorized Person shall be, and hereby is, authorized,
empowered, and directed in the name and on behalf of the Debtors, as debtor and debtor in
possession, to take, or cause to be taken, all such actions and negotiate, execute, acknowledge,
deliver, and verify such agreements, certificates, instruments, guaranties, swap agreements, notices
and any and all other documents as any Authorized Person may deem necessary or appropriate to
facilitate the DIP Facility Transactions, including the DIP Credit Agreement, each other Loan
Document, and all other agreements and documents contemplated by the RSA and the DIP Credit
Agreement (collectively, the “DIP Facility Documents”); (b) DIP Facility Documents containing
such provisions, terms, conditions, covenants, warranties, and representations as may be deemed
necessary or desirable by any Authorized Person are hereby authorized and approved, including
any amendment thereof or supplement thereto required or desirable to consummate any of the DIP
Facility Transactions; and (c) the actions of any Authorized Person taken pursuant to this
resolution, including the execution, acknowledgement, delivery, and verification of all agreements,
certificates, instruments, guaranties, notices, financing statements, or other filings with respect to
collateral, and other documents, shall be conclusive, but not exclusive, evidence of such
Authorized Person’s approval thereof and the necessity or desirability thereof.

4. Plan, Disclosure Statement, and Restructuring Documents

               RESOLVED, that the preparation and delivery to the Brookfield Investor of a
disclosure statement (the “Disclosure Statement”), ballot, and other related documents to solicit
the Brookfield Investor’s acceptance of a chapter 11 plan of reorganization consistent with the
Plan and as may be further approved, modified, or amended by any Authorized Person, as may be
reasonably necessary or desirable for the continuing conduct of the affairs of the Debtors be, and it
hereby is, authorized, approved, ratified and confirmed in all respects;

               RESOLVED, that upon the due delivery to Epiq Corporate Restructuring, LLC of
a ballot accepting the Plan by the Brookfield Investor, the Debtors, as debtors and debtors in
possession under chapter 11 of the Bankruptcy Code, shall be, and hereby are, authorized to: (a)
(i) execute and file the Plan, and (ii) file the Disclosure Statement, and any associated documents,
and consummate, and perform under, the transactions contemplated therein and the Plan as may be
further approved, modified, or amended by any Authorized Person, as may be reasonably
necessary or desirable for the continuing conduct of the affairs of the Debtors (the “Restructuring
Transactions”); and (b) pay related fees and expenses as may be deemed necessary or desirable by
any Authorized Person in connection with the RSA, DIP Credit Agreement, Plan and/or Disclosure
Statement and the Restructuring Transactions or as otherwise required by the Restructuring
Documents (as defined below); and

               RESOLVED, that (a) any Authorized Person shall be, and hereby is, authorized,
empowered, and directed in the name and on behalf of the Debtors, as debtors and debtors in
possession, to take such actions and execute, acknowledge, deliver, and verify the Plan and
Disclosure Statement, and such agreements, certificates, notices, and any and all other documents
as any Authorized Person may deem necessary or appropriate in connection with the Plan, the
Disclosure Statement and any other related documents including any engagement letters,
commitment letters, fee letter, or other documents in connections with the incurrence of
                                                  4
              Case 21-10831-CTG         Doc 1     Filed 05/19/21     Page 15 of 26



indebtedness contemplated thereby (the “Restructuring Documents”) and the Restructuring
Transactions; (b) the Restructuring Documents containing such provisions, terms, conditions,
covenants, warranties and representations as may be deemed necessary or desirable by any
Authorized Person are hereby approved; (c) any Authorized Person shall be, and hereby is,
authorized, empowered, and directed in the name and on behalf of the Debtors, as debtors and
debtors in possession, to authorize counsel to draft, file, and seek approval of the Restructuring
Documents, including approval of the Disclosure Statement and confirmation of the Plan; and (d)
the actions of any Authorized Person taken pursuant to this resolution, including the execution,
acknowledgement, delivery and, verification of all agreements, certificates, instruments,
guaranties, notices, and other documents, shall be conclusive, but not exclusive, evidence of such
Authorized Person’s approval thereof and the necessity or desirability thereof.

5. Contingent Value Rights Agreement

                RESOLVED, that the Debtors shall be, and hereby are, authorized on the Effective
Date to: (a) execute the CVR Agreement on such terms substantially consistent with the terms set
forth in Exhibit A to the Plan and as may be further approved, modified, or amended by any
Authorized Person, as may be reasonably necessary or desirable for the continuing conduct of the
affairs of the Debtors, and consummate, and perform under, the transactions contemplated therein
as may be further approved, modified, or amended by any Authorized Person, as may be
reasonably necessary or desirable for implementing the CVR Agreement (the “CVR
Transactions”); and (b) pay related fees and expenses as may be deemed necessary or desirable by
any Authorized Person in connection with the CVR Agreement and the CVR Transactions or as
otherwise required by the CVR Agreement and the CVR Transactions;

               RESOLVED, that, pursuant to the Plan and Confirmation Order, on the Effective
Date, each holder of a share of Common Stock shall be automatically deemed to have accepted the
terms of the CVR Agreement and shall be automatically deemed to be a party thereto as if, and
with the same effect as if, such holder had delivered a duly executed counterpart signature page to
the CVR Agreement without any further action by any party; and

               RESOLVED, that (a) any Authorized Person shall be, and hereby is, authorized,
empowered, and directed in the name and on behalf of the Debtors, as debtors and debtors in
possession, to take such actions and execute, acknowledge, deliver, and verify the CVR
Agreement, and such agreements, certificates, notices, and any and all other documents as any
Authorized Person may deem necessary or appropriate in connection with the CVR Agreement
and any other related documents including any engagement letters, commitment letters, fee letter ,
or other documents in connections with the incurrence of indebtedness contemplated thereby (the
“CVR Documents”) and the CVR Transactions; (b) the CVR Documents containing such
provisions, terms, conditions, covenants, warranties, and representations as may be deemed
necessary or desirable by any Authorized Person are hereby approved; (c) any Authorized Person
shall be, and hereby is, authorized, empowered, and directed in the name and on behalf of the
Debtors, as debtors and debtors in possession, to authorize counsel to draft, file and seek approval
of the CVR Documents, including approval of the CVR Agreement and confirmation of the Plan;
and (d) the actions of any Authorized Person taken pursuant to this resolution, including the
execution, acknowledgement, delivery, and verification of all agreements, certificates,
instruments, guaranties, notices, and other documents, shall be conclusive, but not exclusive,
evidence of such Authorized Person’s approval thereof and the necessity or desirability thereof.
                                                 5
              Case 21-10831-CTG           Doc 1     Filed 05/19/21      Page 16 of 26



6. Retention of Professionals

                RESOLVED, that, any Authorized Person, be, and hereby is, authorized,
empowered, and directed in the name and on behalf of the Debtors to employ the law firm of
Proskauer Rose LLP as general bankruptcy counsel to represent and assist the Debtors in carrying
out their duties under the Bankruptcy Code or in the Chapter 11 Cases and to take any and all
actions to advance the Debtors’ rights and obligations in the Chapter 11 Cases, the Restructuring
Transactions, and all related matters, and any such prior actions are hereby ratified in their entirety;

                 RESOLVED, that, any Authorized Person, be, and hereby is, authorized,
empowered and directed in the name and on behalf of the Debtors to employ the law firm of Potter
Anderson & Corroon LLP, as Delaware bankruptcy counsel to represent and assist the Debtors in
carrying out their duties under the Bankruptcy Code or in the Chapter 11 Cases and to take any
and all actions to advance the Debtors’ rights and obligations in the Chapter 11 Cases, the
Restructuring Transactions, and all related matters, and any such prior actions are hereby ratified
in their entirety;

               RESOLVED, that, any Authorized Person, be, and hereby is, authorized,
empowered and directed in the name and on behalf of the Debtors to employ the law firm of
Morrison & Foerster LLP, as bankruptcy counsel to the independent directors of the Corporation
to represent and assist the Debtors in carrying out their duties under the Bankruptcy Code or in the
Chapter 11 Cases and to take any and all actions to advance the Debtors’ rights and obligations in
the Chapter 11 Cases, the Restructuring Transactions, and all related matters, and any such prior
actions are hereby ratified in their entirety;

               RESOLVED, that, any Authorized Person, be, and hereby is, authorized,
empowered, and directed in the name and on behalf of the Debtors to employ Epiq Corporate
Restructuring, LLC, as claims and noticing agent and administrative advisors in connection with
the Chapter 11 Cases, the Restructuring Transactions, and all related matters, and any prior actions
taken in connection therewith are hereby ratified in their entirety;

                RESOLVED, that, any Authorized Person, be, and hereby is, authorized,
empowered, and directed in the name and on behalf of the Debtors to employ Jefferies LLC, as
investment banker and financial advisor in connection with the Chapter 11 Cases, the Restructuring
Transactions, and all related matters, and any prior actions taken in connection therewith are
hereby ratified in their entirety;

                RESOLVED, that, any Authorized Person, be, and hereby is, authorized,
empowered, and directed in the name and on behalf of the Debtors to employ any other
professionals to assist the Debtors in carrying out their duties under the Bankruptcy Code or in the
Chapter 11 Cases, the Restructuring Transactions, and all related matters and to take any and all
actions to advance the Debtors’ rights and obligations; and

                RESOLVED, that, any Authorized Person is hereby authorized, empowered, and
directed in the name and on behalf of the Debtors to execute appropriate retention agreements, pay
appropriate retainers, and cause to be filed appropriate applications for authority to retain the
services of the foregoing professionals as necessary, and any prior actions taken in connection
therewith are hereby ratified in their entirety.
                                                   6
               Case 21-10831-CTG          Doc 1    Filed 05/19/21      Page 17 of 26




 7. Third Party Restructuring Documents

                 RESOLVED, that the Third Party Restructuring Documents be, and they hereby
 are, authorized, approved, confirmed, and ratified in all respects to the extent not previously
 authorized, approved, confirmed or ratified.

 8. SEC Filings

                RESOLVED, that the Authorized Persons be, and each of them hereby is,
authorized, directed and empowered, in the name and on behalf of the Corporation, with the advice
and assistance of counsel, to prepare, execute, deliver and file, or cause to be prepared, executed,
delivered and filed, with the Securities and Exchange Commission and any other relevant body, all
notices, reports, schedules, statements, documents and information required to be filed by the
Corporation in connection with the transactions contemplated by the RSA, and otherwise in
furtherance of the foregoing resolutions, pursuant to the Securities Act of 1933, as amended, and
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), and all rules and
regulations thereunder, or the rules for companies with a class of securities registered under the
Exchange Act, including, without limitation, one or more Current Reports on Form 8-K and any
other documents filed in connection therewith, including without limitation any press releases, as
any Authorized Person deems necessary or appropriate

 9. Omnibus Resolutions

                  RESOLVED, that any officer of the Corporation, each acting as an authorized
 person of Corporation, in the name and on behalf of the Corporation, and, if applicable, in its
 capacity as the general partner of Opco, in the name and on behalf of Opco (each, an “Authorized
 Person”) be, and each hereby is, authorized to take all actions such Authorized Person deems
 necessary or appropriate to complete the transactions contemplated by the foregoing resolutions
 and all related matters and to execute, deliver, and file all such further documents, certificates,
 notices, or instruments as may be required or as such Authorized Person may deem necessary or
 appropriate in furtherance of or in connection with each of the foregoing resolutions, and to
 effectuate fully the purposes and intent thereof, subject to the specific provisions thereof;

                RESOLVED, that the Authorized Persons be, and each of them hereby is,
 authorized to certify and deliver, to any person or entity to whom such certification and delivery
 may be deemed necessary or appropriate in the opinion of such Authorized Officer, a true copy
 of the foregoing resolutions and such statements as to the incumbency of the officers of the
 Corporation or Opco as may be requested;

                  RESOLVED, that the Authorized Persons be, and each of them hereby is, entitled
 to certify that these resolutions have been duly adopted, that they are in full force and effect and
 that they are in conformity with the governing documents of the Corporation and Opco;

                RESOLVED, that the omission from these resolutions of any agreement or other
 arrangement or action contemplated by any of the agreements or instruments described in the
 foregoing resolutions or any action to be taken in accordance with any requirement of any of the

                                                  7
              Case 21-10831-CTG           Doc 1    Filed 05/19/21      Page 18 of 26



agreements or instruments (or any other action) described in the foregoing resolutions shall in no
manner derogate from the authority of any officer, representative or agent of the Corporation, in
any capacity, to take all actions necessary, desirable, advisable or appropriate to consummate,
effectuate, carry out or further the transactions contemplated by, and the purposes and intent of,
the foregoing resolutions;

                RESOLVED, that any and all actions previously taken by any Authorized Person
in furtherance of the transactions and matters authorized or contemplated by the foregoing
resolutions be, and they hereby are, ratified, approved, and confirmed in all respects and that said
actions shall have the same force and effect as if they were taken with the prior approval of the
applicable Debtor; and

                RESOLVED, that the Authorized Persons be, and each of them hereby is,
authorized, empowered and directed, in the name and on behalf of the applicable Debtor, to take
such other actions and to execute, deliver, and file all such further documents, certificates, notices
or instruments as may be required or as such Authorized Persons may deem necessary or
appropriate in furtherance of or in connection with each of the foregoing resolutions and to
effectuate fully the purposes and intent thereof; provided, further, that it be, and it is hereby,
confirmed that all such actions taken by such Authorized Persons are taken by such Authorized
Persons as representatives of the applicable Debtor and not in their personal capacity.




                                                  8
                 Case 21-10831-CTG             Doc 1      Filed 05/19/21        Page 19 of 26




                                                    Exhibit A
                                                      RSA1




1
 Including the following exhibits thereto: Exhibit [A] - Plan of Reorganization (including CVR Agreement), Exhibit
[B] - DIP Credit Agreement, Exhibit [C] - Interim DIP Order, Exhibit [D] - Transfer and Joinder Agreement
                                                       A-1
122350442v15
Case 21-10831-CTG   Doc 1   Filed 05/19/21   Page 20 of 26




                [Intentionally Omitted]
                     Case 21-10831-CTG           Doc 1      Filed 05/19/21         Page 21 of 26




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


     In re                                                                Chapter 11

     HOSPITALITY INVESTORS TRUST, INC.,                                   Case No. 21-_____(___)
     et al.,1
               Debtors.                                                   (Joint Administration Requested)



                     CONSOLIDATED COMBINED CORPORATE OWNERSHIP
                     STATEMENT AND LIST OF EQUITY INTEREST HOLDERS
                  PURSUANT TO FED. R. BANKR. P. 1007(a)(1), 1007(a)(3), AND 7007.1

             Pursuant to Rules 1007(a)(1), 1007(a)(3), and 7007.1 of the Federal Rules of Bankruptcy

Procedure, the above-captioned debtor and debtor in possession (collectively, the “Debtors”),

hereby states as follows:

             1.       The following is a list of all corporations, other than governmental units, that

directly or indirectly own 10% or more of any class of interests in Hospitality Investors Trust

Operating Partnership, L.P.:

              Equity Holder                 Nature of Interest Held                   Unit Holdings and
                                                                                         % Ownership
    Hospitality Investors Trust,         General Partner Interest                8,888 (100%)
    Inc.                                 Limited Partner Interest                39,073,736.675 (100%)
    Brookfield Strategic Real
    Estate Partners II Hospitality       Class C Preferred Units                 30,858,434.61 (100%)
    REIT II LLC




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Hospitality Investors Trust, Inc. (3668) and Hospitality Investors Trust Operating Partnership, L.P.
(0136). The Debtors’ executive offices are located at Park Avenue Tower, 65 East 55th Street, Suite 801, New
York, NY 10022.
                 Case 21-10831-CTG             Doc 1      Filed 05/19/21        Page 22 of 26




          2.      The following is a list of all corporations, other than governmental units, that

directly or indirectly own 10% or more of any class of interests in Hospitality Investors Trust,

Inc.:2

           Equity Holder                   Nature of Interest Held                  Unit Holdings and
                                                                                      % Ownership
    Brookfield Strategic Real
    Estate Partners II Hospitality      Redeemable Preferred Units            1 (100%)
    REIT II LLC




2
   The Debtors are requesting authority to limit their compliance with Rule 1007(a)(3) of the Federal Rules of
Bankruptcy Procedure by disclosing only those equity security holders that hold 5% or more of any class of interests
in the Debtors. See Debtors’ Motion for Entry of an Order (I) Scheduling, and Shortening Notice of, Combined
Hearing on Adequacy of Disclosure Statement and Confirmation of Prepackaged Plan; (II) Approving Procedures
for Objecting to Disclosure Statement and Prepackaged Plan; (III) Approving Prepetition Solicitation Procedures,
Form of Ballot, and Form and Manner of Notice of Commencement, Combined Hearing, and Objection Deadline;
(IV) Approving Notice and Objection Procedures for the Assumption of Executory Contracts and Unexpired Leases;
(V) Conditionally (A) Directing the U.S. Trustee Not to Appoint a Creditors Committee, (B) Directing the United
States Trustee Not to Convene Section 341(a) Meeting of Creditors and (C) Waiving Requirement of Filing Schedules
and Statements, List of Equity Security Holders, and Rule 2015.3 Reports; and (VI) Granting Related Relief, filed
concurrently herewith.


                                                         2
                                    Case 21-10831-CTG                     Doc 1        Filed 05/19/21               Page 23 of 26


      Fill in this information to Identify the case:

      Debtor Name: Hospitality Investors Trust, Inc.
                                                                                                                                              Check if this is an
      United States Bankruptcy Court for the:          District of Delaware                                                                   amended filing
      Case Number (If known):




  Official Form 204
  Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20
  Largest Unsecured Claims and Are Not Insiders                              12/15
  A consolidated list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims
  which the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
  holders of the 20 largest unsecured claims.


   Name of creditor and complete mailing       Name, telephone number,        Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code                 and email address of           (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                               creditor contact               debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                              professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                              services, and         or disputed     setoff to calculate unsecured claim.
                                                                              government
                                                                              contracts)
                                                                                                                    Total claim, if        Deduction          Unsecured claim
                                                                                                                    partially secured      for value of
                                                                                                                                           collateral or
                                                                                                                                           setoff

  1       WELLS FARGO BANK, N.A., AS           CONTACT: SETH A. SMITH, $870,000,000                 CONTINGENT                                                 $707,800,000.00
          TRUSTEE                              SR ACCOUNT MANAGER      MORTGAGE LOAN
          C/O KEYCORP REAL ESTATE CAPITAL      PHONE: 913-317-4342
          MARKETS, INC.                        FAX: 877-379-1625
          11501 OUTLOOK STREET, SUITE 300      SETH_A_SMITH@KEYBANK.C
          OVERLAND PARK, KS 66211              OM


  2       WILMINGTON TRUST, N.A., AS           CONTACT: JOSEPH                $232,000,000          CONTINGENT                                                 $232,000,000.00
          TRUSTEE                              OLZEWSKI, AVP                  MORTGAGE LOAN
          C/O WELLS FARGO COMMERCIAL           PHONE: 704-715-6522
          MORTGAGE                             FAX: 877-840-2849
          401 SOUTH TRYON STREET, 8TH          JOSEPH.J.OLZEWSKI@WELLS
          FLOOR                                FARGO.COM
          CHARLOTTE, NC 28202
  3       CITIBANK, N.A., AS                   CONTACT: MICHAEL               $310,000,000          CONTINGENT                                                 $227,600,000.00
          ADMINISTRATIVE AGENT                 PICCIRILLO                     TERM LOAN
          AND COLLATERAL AGENT                 PHONE: 212-816-9193
          C/O CITIGROUP GLOBAL MARKETS         MICHAEL.PICCIRILLO@CITI.C
          INC.                                 OM
          388 GREENWICH STREET, 8TH
          FLOOR
          NEW YORK, NY 10013
  4       NONGHYUP BANK, AS TRUSTEE            CONTACT: SETH A. SMITH, $100,000,000     CONTINGENT                                                               $81,350,000.00
          C/O KEYCORP REAL ESTATE CAPITAL      SR ACCOUNT MANAGER      MEZZANINE A LOAN
          MARKETS, INC.                        PHONE: 913-317-4342
          11501 OUTLOOK STREET, SUITE 300      FAX: 877-379-1625
          OVERLAND PARK, KS 66211              SETH_A_SMITH@KEYBANK.C
                                               OM




Official Form 204        Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20 Largest Unsecured Claims                                          Page 1
                                  Case 21-10831-CTG                  Doc 1      Filed 05/19/21               Page 24 of 26
  Debtor: Hospitality Investors Trust, Inc.                                                    Case Number (if known):
   Name of creditor and complete mailing   Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                       professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                       services, and         or disputed     setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                             Total claim, if        Deduction          Unsecured claim
                                                                                                             partially secured      for value of
                                                                                                                                    collateral or
                                                                                                                                    setoff

  5     CC6 INVESTMENT LTD. AND NC         CONTACT: MATTHEW B.         $70,000,000      CONTINGENT                                                        $56,950,000.00
        GARNET FUND, L.P.                  GINSBURG, PARTNER           MEZZANINE B LOAN
        C/O DECHERT LLP                    PHONE: 215-994-2321
        CIRA CENTRE                        FAX: 215-994-2222
        2929 ARCH STREET                   MATTHEW.GINSBURG@DEC
        PHILADELPHIA, PA 19104-2808        HERT.COM
  6     U.S. BANK N.A., AS TRUSTEE         CONTACT: ANDY RAMSEY, $20,700,000                 CONTINGENT                                                   $18,400,000.00
        C/O MIDLAND LOAN SERVICES          SR. ASSET MANAGER     MORTGAGE LOAN
        10851 MASTIN, SUITE 300            PHONE: 913 521-6525
        OVERLAND PARK, KS 66210            ANDREW.RAMSEY@MIDLAN
                                           DLS.COM
  7     WILMINGTON TRUST, N.A., AS         CONTACT: REGGIE SMITH, $10,500,000                CONTINGENT                                                    $9,900,000.00
        TRUSTEE                            ASSET MANAGER          MORTGAGE LOAN
        C/O WELLS FARGO COMMERCIAL         PHONE: 704-715-6171
        MORTGAGE                           FAX: 704-715-0036
        401 SOUTH TRYON STREET, 8TH        REGGIE.SMITH@WELLSFARG
        FLOOR                              O.COM
        CHARLOTTE, NC 28202
  8     HUNTON ANDREWS KURTH LLP           CONTACT: WENDELL L.         TRADE DEBT                                                                             $30,000.00
        2200 PENNSLYVANIA AVENUE NW        TAYLOR
        WASHINGTON, DC 20037               PHONE: 202-955-1500
                                           WTAYLOR@HUNTONAK.CO
                                           M
  9     MARYLAND MECHANICAL SYSTEMS        CONTACT:                    TRADE DEBT                                                                             $29,660.00
        INC.                               PRESIDENT/GENERAL
        300 SOUTH HAVEN STREET             COUNSEL
        BALTIMORE, MD 21224                PHONE: 410-327-4750
                                           FAX: 410-563-1611
                                           INFO@MARYMEC.COM
  10    LG FULFILLMENT- PONTE VEDRA        CONTACT:                    TRADE DEBT                                                                             $28,743.87
        BEACH FLORIDA                      PRESIDENT/GENERAL
        1102 A1A NORTH, SUITE 205          COUNSEL
        PONTE VEDRA BEACH, FL 32082        PHONE: 800-359-6741
                                           SALES@LGFULFILLMENT.CO
                                           M
  11    ARCTIC ENGINEERING CO., INC.       CONTACT: MARIA ARDAGNA      TRADE DEBT                                                                             $13,765.04
        79 MAIN STREET                     PHONE: 617-389-2461
        EVERETT, MA 02149                  FAX: 617-381-0712


  12    FRIEDRICH AIR CONDITIONING CO.     CONTACT:                    TRADE DEBT                                                                             $11,531.56
        LTD                                PRESIDENT/GENERAL
        10001 REUNION PL 500               COUNSEL
        SAN ANTONIO, TX 78216              PHONE: 210-546-0500
                                           FAX: 210-546-0630
                                           TAC@FRIEDRICH.COM
  13    KEITH LAWSON SERVICES, LLC         CONTACT:               TRADE DEBT                                                                                  $10,481.00
        4557 CAPITAL CIR NW                PRESIDENT/GENERAL
        TALLAHASSEE, FL 32303              COUNSEL
                                           PHONE: 850-568-2600
                                           FAX: 850-562-6779
                                           SERVICE@KEITHLAWSON.CO
                                           M




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20 Largest Unsecured Claims                                     Page 2
                                  Case 21-10831-CTG                  Doc 1      Filed 05/19/21               Page 25 of 26
  Debtor: Hospitality Investors Trust, Inc.                                                    Case Number (if known):
   Name of creditor and complete mailing   Name, telephone number,     Nature of the claim   Indicate if     Amount of unsecured claim
   address, including zip code             and email address of        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           creditor contact            debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in total
                                                                       professional          unliquidated,   claim amount and deduction for value of collateral or
                                                                       services, and         or disputed     setoff to calculate unsecured claim.
                                                                       government
                                                                       contracts)
                                                                                                             Total claim, if        Deduction          Unsecured claim
                                                                                                             partially secured      for value of
                                                                                                                                    collateral or
                                                                                                                                    setoff

  14    ALBUQUERQUE PLUMBING               CONTACT:                    TRADE DEBT                                                                               $5,879.74
        HEATING & COOLING, INC             PRESIDENT/GENERAL
        4300 SECOND STREET NW              COUNSEL
        ALBUQUERQUE, NM 87107              PHONE: 505-508-3808
                                           FAX: 505-508-0875
                                           INFO@ABQPLUMBING.COM
  15    PEACH STATE ROOFING, INC.          CONTACT:               TRADE DEBT                                                                                    $4,325.00
        1655-A SPECTRUM DRIVE              PRESIDENT/GENERAL
        LAWRENCEVILLE, GA 30043            COUNSEL
                                           PHONE: 770-962-7885
                                           FAX: 770-962-7809
                                           INFO@PEACHSTATEINC.COM


  16    POWER OUTAGE SERVICES              CONTACT:                    TRADE DEBT                                                                               $2,899.90
        COMPANY, LLC                       PRESIDENT/GENERAL
        461 BOSTON STREET                  COUNSEL
        UNIT E1                            PHONE: 877-701-0701
        TOPSFIELD, MA 01983                FAX: 978-887-6520
                                           INFO@POWEROUT.US
  17    GUEST SUPPLY LLC                   CONTACT:              TRADE DEBT                                                                                     $2,890.54
        300 DAVIDSON AVENUE                PRESIDENT/GENERAL
        SOMERSET, NJ 08875                 COUNSEL
                                           PHONE: 609-514-9696
                                           INFO@GUESTWORLDWIDE.C
                                           OM
  18    LEGACY HEATING & AIR               CONTACT:                TRADE DEBT                                                                                   $2,325.00
        CONDITIONING                       PRESIDENT/GENERAL
        6502 BLUFFTON ROAD                 COUNSEL
        FORT WAYNE, IN 46809               PHONE: 260-747-1800
                                           FAX: 260-747-1818
                                           ADMIN@LEGACYHEATING.C
                                           OM;
                                           V.GRIFFIN@LEGACYHEATING
                                           .COM
  19    DALTON SERVICE, INC.               CONTACT:                    TRADE DEBT                                                                               $1,128.00
        1220 SOUTH THORNTON AVE            PRESIDENT/GENERAL
        PO BOX 968                         COUNSEL
        DALTON, GA 30722-0968              PHONE: 706-278-3011
                                           FAX: 706-278-8718
  20    CAPITOL DOCUMENT SOLUTIONS         CONTACT:                    TRADE DEBT                                                                                 $628.06
        LLC                                PRESIDENT/GENERAL
        12115 L PARKLAWN DRIVE             COUNSEL
        ROCKVILLE, MD 20852                PHONE: 301-230-9009
                                           FAX: 301-230-9033
                                           INFO@CAPITOLDS.COM




Official Form 204      Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 20 Largest Unsecured Claims                                     Page 3
                          Case 21-10831-CTG                      Doc 1     Filed 05/19/21            Page 26 of 26



    Fill in this information to identify the case and this filing:

   Debtor Name          Hospitality Investors Trust, Inc.

   United States Bankruptcy Court for the:                District of Delaware
                                                                                                  (State)
   Case number (If known): 21-



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration          Consolidated Combined Corporate Ownership Statement and
            List of Equity Interest Holders Statement

    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Jonathan P. Mehlman
                                       05/19/2021
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 Jonathan P. Mehlman
                                                                                 Printed name
                                                                                 Chief Executive Officer & President
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
